Name: COMMISSION REGULATION (EC) No 289/95 of 13 February 1995 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 34/18 Official Journal of the European Communities 14. 2. 95 COMMISSION REGULATION (EC) No 289/95 of 13 February 1995 temporarily suspending the advance fixing of export refunds for certain milk products refund ; whereas it is necessary to suspend urgently temporarily the advance fixing of refunds for the products in question, and that certificates, for which the applica ­ tion is pending, should not be issued, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden to the Euro ­ pean Union (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is characte ­ rized by uncertainty ; whereas the current refunds appli ­ cable could lead to speculative advance fixing of the Article 1 The advance fixing of refunds on products falling within CN codes 0405 00 11 and 0405 00 19 is hereby suspended on 14 February 1995. Article 2 This Regulation shall enter into force on 14 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. 0 OJ No C 241 , 29. 8 . 1994, p. 21 . (') OJ No L 155, 3. 7. 1968, p. 1 . 4) OJ No L 91 , 8 . 4. 1994, p. 6.